 



Exhibit 10.1
EXECUTION COPY
$65,000,000 Principal Amount
MIDWAY GAMES INC.
6.0% Convertible Senior Notes due 2025
PURCHASE AGREEMENT
September 13, 2005

 



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
September 13, 2005
BANC OF AMERICA SECURITIES LLC
UBS SECURITIES LLC
as Initial Purchasers
c/o Banc of America Securities LLC
9 W. 57th Street, 22nd Floor
New York, New York 10019
Ladies and Gentlemen:
          Midway Games Inc., a Delaware corporation, (the “Company”), proposes
to issue and sell to the initial purchasers named in Schedule A hereto (the
“Initial Purchasers”) $65,000,000 aggregate principal amount of its 6.0%
Convertible Senior Notes due 2025 (the “Firm Bonds”). In addition, the Company
proposes to grant to the Initial Purchasers the option to purchase from the
Company up to an additional $10,000,000 aggregate principal amount of the
Company’s 6.0% Convertible Senior Notes due 2025 (the “Additional Bonds”). The
Firm Bonds and the Additional Bonds are hereinafter collectively sometimes
referred to as the “Bonds.”
          The Bonds are to be issued pursuant to an indenture (the “Indenture”)
to be dated as of September 19, 2005 between the Company and Wells Fargo Bank,
N.A., as trustee (the “Trustee”). The Bonds will be convertible in accordance
with their terms and the terms of the Indenture into shares (the “Shares”) of
the common stock of the Company, par value $0.01 per share (the “Common Stock”).
          The Bonds and the Shares will be offered without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), to
“qualified institutional buyers” in compliance with the exemption from
registration provided by Rule 144A under the Securities Act (“Rule 144A”).
          The Initial Purchasers and their direct and indirect transferees will
be entitled to the benefits of a Registration Rights Agreement to be entered
into at or prior to the time of purchase (as defined herein) between the Company
and the Initial Purchasers (the “Registration Rights Agreement”).
          In connection with the sale of the Bonds, the Company has prepared a
preliminary offering memorandum (the “Preliminary Memorandum”) and will prepare
a final offering memorandum (the “Final Memorandum” and, with the Preliminary
Memorandum, each a

 



--------------------------------------------------------------------------------



 



“Memorandum”) including or incorporating by reference a description of the terms
of the Bonds and the Shares, the terms of the offering and a description of the
Company. As used herein, the term “Memorandum” shall include in each case the
documents incorporated by reference therein, if any. The terms “supplement”,
“amendment” and “amend” as used herein with respect to a Memorandum shall
include all documents deemed to be incorporated by reference in such Memorandum,
if any, that are filed subsequent to the date of such Memorandum with the
Securities and Exchange Commission (the “Commission”) pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). As used herein, “business
day” shall mean a day on which the New York Stock Exchange is open for trading.
          The Company and the Initial Purchasers agree as follows:
          1. Sale and Purchase: Upon the basis of the warranties and
representations and subject to the other terms and conditions herein set forth,
the Company agrees to sell to the Initial Purchasers, and each of the Initial
Purchasers, severally and not jointly, agrees to purchase from the Company, the
aggregate principal amount of Firm Bonds set forth opposite the name of such
Initial Purchaser in Schedule A hereto at a purchase price of 97.0% of the
principal amount thereof.
          In addition, the Company hereby grants to the several Initial
Purchasers the option to purchase from time to time (but not more than once),
and upon the basis of the representations and warranties and subject to the
other terms and conditions herein set forth, each Initial Purchaser shall have
the right to purchase from time to time (but not more than once) from the
Company, at a purchase price of 97.0% of the principal amount thereof, plus
accrued interest, if any, from the time of purchase (as hereinafter defined) to
the additional time of purchase (as hereinafter defined), Additional Bonds in an
aggregate principal amount proportional to the aggregate principal amount of
Firm Bonds set forth opposite such Initial Purchaser’s name on Schedule A
hereto. This option may be exercised by Banc of America Securities LLC, on
behalf of the Initial Purchasers, at any time (but not more than once) on or
before the thirtieth day following the date the Firm Bonds are issued, by
written notice to the Company. Such notice shall set forth the aggregate initial
principal amount of Additional Bonds as to which the option is being exercised,
and the date and time when the Additional Bonds are to be delivered (such date
and time being herein referred to as the “additional time of purchase”);
provided, however, that the additional time of purchase shall not be earlier
than (i) the time of purchase or (ii) the second business day after the date on
which the option shall have been exercised nor later than the tenth business day
after the date on which the option shall have been exercised.
          2. Payment and Delivery: Payment of the purchase price for the Firm
Bonds shall be made to the Company by Federal (same day) funds, against delivery
of the Firm Bonds to you, at the offices of Cleary Gottlieb Steen & Hamilton LLP
in New York, New York, or at such other place as may be agreed upon by the
parties hereto, for the respective accounts of the Initial Purchasers. Such
payment and delivery shall be made at 10:00 A.M., eastern time, on September 19,
2005 (unless another time shall be agreed to by you and the Company). The time
at which such payment and delivery are actually made is herein sometimes called
the “time of purchase.”

2



--------------------------------------------------------------------------------



 




          Payment of the purchase price for the Additional Bonds shall be made
at the additional time of purchase in the same manner and at the same office and
time of day as the payment for the Firm Bonds.
          Certificates for the Bonds shall be in definitive form or global form,
as specified by you, and registered in the names and in such denominations as
you shall request in writing not later than one full business day prior to the
time of purchase or the additional time of purchase, as the case may be. For the
purpose of expediting the checking of the certificates for the Bonds by you, the
Company agrees to make such certificates available to you for such purpose at
least one full business day preceding the time of purchase or the additional
time of purchase, as the case may be.
          3. Representations and Warranties of the Company: The Company
represents and warrants to each of the Initial Purchasers that:
          (a) (i) Each document, if any, filed or to be filed pursuant to the
Exchange Act and incorporated by reference in any Memorandum complied or will
comply when so filed in all material respects with the Exchange Act and the
applicable rules and regulations of the Commission thereunder and (ii) the
Preliminary Memorandum, as of its date did not and as of the time of execution
of this Agreement does not, and the Final Memorandum, as amended or
supplemented, prior to the time of purchase will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that any representations and warranties
set forth in this paragraph do not apply to statements or omissions in any
Memorandum based upon information relating to any Initial Purchaser furnished to
the Company in writing by or on behalf of such Initial Purchaser expressly for
use therein;
          (b) As of the date of this Agreement, the Company has an authorized
and outstanding capitalization as set forth under the column heading entitled
“Actual” in the section of the Final Memorandum entitled “Capitalization” and,
as adjusted to give effect to the offering of the Firm Bonds and the application
of the net proceeds therefrom as described in the “Use of Proceeds” section of
the Final Memorandum, the Company would, as of September 13, 2005, have had an
authorized and outstanding capitalization as set forth under the column heading
entitled “As Adjusted” in the section of the Final Memorandum entitled
“Capitalization”; all of the issued and outstanding securities, including the
Common Stock and Preferred Stock, of the Company have been duly authorized and
validly issued and are fully paid and non-assessable, have been issued in
compliance with all federal and state securities laws and were not issued in
violation of any statutory or contractual preemptive rights, resale rights,
rights of first refusal or similar rights; other than as described in the Final
Memorandum, no options, warrants or other rights to purchase, agreements or
other obligations to issue or other rights to convert any obligation into shares
of capital stock or ownership interests in the Company are outstanding;

3



--------------------------------------------------------------------------------



 



          (c) The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware, with
full corporate power and authority to own, lease and operate its properties and
to conduct its business as described in the Memorandum;
          (d) The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified and in good standing
would not, individually or in the aggregate, have a material adverse effect on
the business, properties, financial condition, results of operation or prospects
of the Company and the Subsidiaries (as hereinafter defined) taken as a whole (a
“Material Adverse Effect”); and the Company is in compliance in all respects
with the laws, orders, rules, regulations and directives issued or administered
by such jurisdictions, except where the failure to be in compliance would not
have a Material Adverse Effect;
          (e) The Company has no subsidiaries other than Midway Home
Entertainment Inc., Midway Amusements Games, LLC, Midway Games Sales
Corporation, Midway Nintendo Inc., Midway Interactive Inc., Midway Sales
Company, LLC, Midway Games (Europe) GmbH, Surreal Software Inc., Midway Studios
– Austin Inc., Midway Studios – Los Angeles Inc., Midway Games Limited, K.K.
Midway Games, Midway Home Studios Inc., Midway Games GmbH, Midway Games Canada
Corp, Midway Games West Inc., (collectively, the “Subsidiaries”); the
subsidiaries of the Company, other than Midway Home Entertainment Inc., Midway
Amusements Games, LLC, Surreal Software Inc., Midway Studios – Austin Inc.,
Midway Studios – Los Angeles Inc., Midway Games Limited and Midway Games West
Inc., would not, individually or in the aggregate, be a “significant subsidiary”
of the Company as defined by Rule 1-02 of Regulation S-X; other than the capital
stock or other ownership interests of the Subsidiaries, the Company does not
own, directly or indirectly, any shares of stock or any other equity or
long-term debt securities of any corporation or have any equity interest in any
firm, partnership, joint venture, association or other entity; each Subsidiary
has been duly organized and is validly existing as a corporation or limited
liability company in good standing under the laws of the jurisdiction of its
organization, with full corporate or limited liability company, as applicable,
power and authority to own, lease and operate its properties and to conduct its
business as described in the Memorandum; each Subsidiary is duly qualified to do
business as a foreign corporation or limited liability company and is in good
standing in each jurisdiction where the ownership or leasing of its properties
or the conduct of its business requires such qualification, except where the
failure to be so qualified and in good standing would not, individually or in
the aggregate, have a Material Adverse Effect; each of the Subsidiaries are in
compliance in all respects with the laws, orders, rules, regulations and
directives issued or administered by such jurisdictions, except where the
failure to be in compliance would not have a Material Adverse Effect; other than
Midway/Nintendo Inc., of which the Company owns 50% of the outstanding capital
stock, all of the issued and outstanding shares of capital stock or other
ownership interests of the Subsidiaries have been duly and validly

4



--------------------------------------------------------------------------------



 



authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear of all liens, encumbrances,
equities or claims, and no options, warrants, or other rights to purchase,
agreements or other obligations to issue or other rights to convert any
obligation into shares of capital stock or other ownership interests in any
Subsidiary are outstanding;
          (f) Neither the Company nor any of the Subsidiaries is in breach or
violation of, or in default under (nor has any event occurred which with notice,
lapse of time, or both would result in any breach or violation of, constitute a
default under) its respective charter or by-laws or other organizational
documents; neither the Company nor any of the Subsidiaries is in breach or
violation of, or in default under (nor has any event occurred which with notice,
lapse of time, or both would result in any breach or violation of, constitute a
default under or give the holder of any indebtedness (or person action on such
holder’s behalf), the right to require the repurchase, redemption or repayment
of all or part of such indebtedness under) any indenture, mortgage, deed of
trust, bank loan or credit agreement or other evidence of indebtedness, or any
license, lease, contract or other agreement or instrument to which the Company
or any of the Subsidiaries is a party or by which any of them or their
respective properties may be bound or affected, or under any federal, state,
local or foreign law, regulation or rule or any decree, judgment or order
applicable to the Company or any of the Subsidiaries, except where such breach,
violation or default would not have a Material Adverse Effect; and the
execution, delivery and performance of this Agreement, the Registration Rights
Agreement, the Indenture and the Bonds and consummation of the transactions
contemplated hereby and thereby including the issuance of the Bonds and the
issuance of the Shares upon conversion of the Bonds, will not conflict with,
result in any breach or violation of or constitute a default under (nor
constitute any event which with notice, lapse of time or both would result in
any breach or violation of or constitute a default under), the charter or
by-laws or other organizational documents of the Company or any of the
Subsidiaries or any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument to which the Company or any of the Subsidiaries is
a party or by which any of them or their respective properties may be bound or
affected, or any federal, state, local or foreign law, regulation or rule or any
decree, judgment or order applicable to the Company or any of the Subsidiaries;
          (g) The Indenture has been duly authorized by the Company and when
duly executed and delivered by the Company and duly authorized, executed and
delivered by the Trustee will be a legal, valid and binding agreement of the
Company, enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws affecting creditors’ rights generally and
general principles of equity;
          (h) The Registration Rights Agreement has been duly authorized by the
Company and when executed and delivered by the Company and duly authorized,
executed and delivered by the Initial Purchasers will be a legal, valid and
binding

5



--------------------------------------------------------------------------------



 



agreement of the Company, enforceable in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar laws affecting
creditors’ rights generally and general principles of equity;
          (i) The Bonds have been duly authorized by the Company and when
executed and delivered by the Company and duly authenticated by the Trustee in
accordance with the terms of the Indenture and delivered to and paid for by the
Initial Purchasers in accordance with the terms hereof will constitute legal,
valid and binding obligations of the Company, enforceable in accordance with
their terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or similar laws
affecting creditors’ rights generally and general principles of equity, and will
be entitled to the benefits of the Indenture and the Registration Rights
Agreement; the Shares initially issuable upon conversion of the Bonds have been
duly authorized and validly reserved for issuance upon conversion of the Bonds,
and upon conversion of the Bonds in accordance with their terms and the terms of
the Indenture will be issued free of statutory and contractual preemptive rights
and are sufficient in number to meet the current conversion requirements, and
such Shares, when so issued upon such conversion in accordance with the terms of
the Indenture, will be duly and validly issued and fully paid and
non-assessable;
          (j) This Agreement has been duly authorized, executed and delivered by
the Company and is a legal, valid and binding agreement of the Company
enforceable in accordance with its terms, except as rights to indemnification
and contribution hereunder may be limited by applicable law and except as
enforceability may be limited by bankruptcy, insolvency or other laws affecting
the rights of creditors generally or by general equitable principles;
          (k) The terms of the Bonds, the Registration Rights Agreement, the
Indenture and the capital stock of the Company, including the Shares, conform in
all material respects to the description thereof contained or incorporated by
reference in the Final Memorandum;
          (l) No approval, authorization, consent or order of or filing with any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency, or of or with the rules of the New York Stock
Exchange, or approval of stockholders of the Company, is required in connection
with the issuance and sale by the Company of the Bonds or the issuance of Shares
upon conversion of the Bonds or the consummation of the transactions as
contemplated hereby and by the Indenture, the Registration Rights Agreement and
the Bonds other than (i) as may be required under the securities or blue sky
laws of the various jurisdictions in which the Bonds and the Shares are being
offered by the Initial Purchasers and (ii) as may be required by federal and
state securities laws with respect to the Company’s obligations under the
Registration Rights Agreement and the listing of the Shares on the New York
Stock Exchange in connection therewith; there are no stamp or other issuance or
transfer taxes or duties or other similar

6



--------------------------------------------------------------------------------



 



fees or charges required to be paid in connection with the execution and
delivery of this Agreement or the issuance or sale by the Company of the Bonds
or upon the issuance of Shares upon the conversion thereof;
          (m) The Company has obtained for the benefit of the Initial Purchasers
the agreement (a “Lock-Up Agreement”), in the form set forth as Exhibit B
hereto, of each of its executive officers and directors;
          (n) Except as described in the Memorandum, (i) no person has the
right, contractual or otherwise, to cause the Company to issue or sell to it any
securities of the Company, (ii) no person has any preemptive rights, resale
rights, rights of first refusal or other rights to purchase any securities of
the Company and (iii) no person has the right to act as an initial purchaser or
as a financial advisor to the Company in connection with the offer and sale of
the Bonds, in the case of each of the foregoing clauses, whether as a result of
the sale of the Bonds as contemplated hereby or otherwise; and except as
described in the Memorandum, no person has the right, contractual or otherwise,
to cause the Company to register under the Securities Act any securities of the
Company or to include any shares of Common Stock or shares of any other capital
stock or other securities of the Company in the registration statement to be
filed with the Commission pursuant to the Registration Rights Agreement, whether
as a result of the sale of the Bonds as contemplated hereby or otherwise;
          (o) Ernst & Young LLP, whose reports on the consolidated financial
statements of the Company and the Subsidiaries are included or incorporated by
reference in the Memorandum, are independent, registered public accountants with
respect to the Company as required by the Securities Act, and the applicable
published rules and regulations thereunder;
          (p) Each of the Company and the Subsidiaries has all necessary
licenses, authorizations, permits, consents and approvals (collectively,
“Consents”) and has made all necessary filings required under any federal,
state, local or foreign law, regulation or rule and has obtained all necessary
Consents from other persons, in order to conduct its respective business, except
to the extent that failure to have any such Consents or make any such filings
would not, individually or in the aggregate, have a Material Adverse Effect;
neither the Company nor any of the Subsidiaries is in violation of, or in
default under, nor has the Company or any of the Subsidiaries received notice of
any proceedings relating to revocation or modification of any such Consent or
any federal, state, local or foreign law, regulation or rule or any decree,
order or judgment applicable to the Company or any of the Subsidiaries, except
where such violation, default, revocation or modification would not,
individually or in the aggregate, have a Material Adverse Effect; the Company,
and each of its officers and directors in their capacities as such, is in
compliance in all respects with the provisions of the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated thereunder, including without
limitation Sections 302 and 906 related to certifications, and the Company is in
compliance with all applicable listing standards of the New York Stock Exchange;

7



--------------------------------------------------------------------------------



 



          (q) Except as described in the Memorandum, there are no actions,
suits, claims, investigations or proceedings pending or threatened or, to the
knowledge of the Company, after due inquiry, contemplated to which the Company
or any of the Subsidiaries or any of their respective officers is or would be a
party or of which any of their respective properties is or would be subject at
law or in equity, or before or by any federal, state, local or foreign
governmental or regulatory commission, board, body, court, authority or agency,
except any such action suit, claim, investigation or proceeding which would not
result in a judgment, decree or order either (A) having, individually or in the
aggregate, a Material Adverse Effect or (B) preventing the consummation of the
transactions contemplated hereby and by the Indenture, the Registration Rights
Agreement and the Bonds;
          (r) All material tax returns required to be filed by the Company and
each of the Subsidiaries have been filed, and all material taxes and other
assessments of a similar nature (whether imposed directly or through
withholding) including any interest, additions to tax or penalties applicable
thereto due or claimed to be due from such entities have been paid, other than
those being contested in good faith and for which adequate reserves have been
provided;
          (s) The Company and each of the Subsidiaries maintains insurance
covering its properties, operations, personnel and businesses as the Company
deems adequate; such insurance insures against such losses and risks to an
extent which is adequate to protect the Company and the Subsidiaries and their
respective businesses; all such insurance is fully in force on the date hereof
and will be fully in force at the time of purchase and any additional time of
purchase;
          (t) Except as disclosed in the Memorandum, neither the Company nor any
of the Subsidiaries has sustained since the date of the last audited financial
statements included or incorporated by reference in the Memorandum any loss or
interference with its respective business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree;
          (u) The Company has not sent or received any communication regarding
termination of, or intent not to renew, any of the contracts or agreements that
are, individually or in the aggregate, material to the Company and that are
referred to, described in or incorporated by reference in the Memorandum, and no
such termination or non-renewal has been threatened by the Company or, to the
Company’s knowledge after due inquiry, any other party to any such contract or
agreement;
          (v) Neither the Company nor the Subsidiaries are engaged in any unfair
labor practice, except as would not, individually or in the aggregate have a
Material Adverse Effect; except for matters which would not, individually or in
the aggregate, have a Material Adverse Effect, (i) there is (A) no unfair labor
practice complaint pending or, to the Company’s knowledge after due inquiry,
threatened against

8



--------------------------------------------------------------------------------



 



the Company or any of the Subsidiaries before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under
collective bargaining agreements is pending or threatened, (B) no strike, labor
dispute, slowdown or stoppage pending or, to the Company’s knowledge after due
inquiry, threatened against the Company or any of the Subsidiaries and (C) no
union representation dispute currently existing concerning the employees of the
Company or any of the Subsidiaries and (ii) to the Company’s knowledge after due
inquiry, (A) no union organizing activities are currently taking place
concerning the employees of the Company or any of the Subsidiaries and (B) there
is no violation of any federal, state, local or foreign law relating to
discrimination in the hiring, promotion or pay of employees, any applicable wage
or hour laws or any provision of the Employee Retirement Income Security Act of
1974 (“ERISA”) or the rules and regulations promulgated thereunder concerning
the employees of the Company or any of the Subsidiaries;
          (w) Each of the Company and the Subsidiaries owns or has obtained
valid licenses for the patents, patent applications, inventions, technology,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information systems or procedures), trademarks,
trademark registrations service marks, service mark registrations, mask work
rights, trade names, copyrights, and other rights which are described in the
Memorandum as being owned or used by or licensed to the Company or its
Subsidiaries or which are necessary or used for the conduct of their respective
businesses as currently conducted (collectively, the “Intellectual Property”),
except as would not, individually or in the aggregate, have a Material Adverse
Effect; except as would not, individually or in the aggregate, have a Material
Adverse Effect, each of the Company and the Subsidiaries has taken all customary
and commercially reasonable steps to protect its trade secrets and to ensure
that it will own, or have rights sufficient for the conduct of its business in,
the work product (and all Intellectual Property relating thereto) of its
employees and consultants produced in the course of their work for the Company
or any Subsidiary; except as set forth in the Memorandum: (i) to the best
knowledge of the Company, there are no rights of third parties to any such
Intellectual Property inconsistent with the rights of the Company related to
such Intellectual Property except as would not, individually or in the
aggregate, have a Material Adverse Effect, (ii) to the best knowledge of the
Company, there is no infringement by third parties of any such Intellectual
Property owned or licensed by the Company or any of the Subsidiaries except as
would not, individually or in the aggregate, have a Material Adverse Effect,
(iii) there is no pending or, to the knowledge of the Company, threatened
action, suit, proceeding or claim by others challenging the rights of the
Company or any of the Subsidiaries in or to any Intellectual Property except as
would not, individually or in the aggregate, have a Material Adverse Effect,
(iv) there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others challenging the validity or scope of any
Intellectual Property except as would not, individually or in the aggregate,
have a Material Adverse Effect, (v) there is no pending or, to the knowledge of
the Company, threatened action, suit, proceeding or claim by others that the
Company or any of its Subsidiaries infringes or otherwise violates, or would
infringe or otherwise violate upon commercialization of

9



--------------------------------------------------------------------------------



 



its products and product candidates described in the Memorandum, any patent,
trademark, copyright, trade secret or other proprietary rights of others except
as would not, individually or in the aggregate, have a Material Adverse Effect,
and (vi) to the best knowledge of the Company there is no patent or patent
application which contains claims that conflict or interfere with or may
conflict or interfere with any Intellectual Property except as would not,
individually or in the aggregate, have a Material Adverse Effect;
          (x) The financial statements included or incorporated by reference in
the Memorandum, together with the related notes and schedules, present fairly
the consolidated financial position of the Company and the Subsidiaries as of
the dates indicated and the consolidated results of operations and cash flows of
the Company and the Subsidiaries for the periods specified and have been
prepared in compliance in all material respects with the requirements of the
Exchange Act and in compliance with the requirements of generally accepted
accounting principles applied on a consistent basis during the periods involved;
the other financial and statistical data set forth or incorporated by reference
in the Memorandum are accurately presented and prepared on a basis consistent
with the financial statements and books and records of the Company; and neither
the Company nor the Subsidiaries have any material liabilities or obligations,
direct or contingent (including any off-balance sheet obligations), not
disclosed in the Memorandum; all disclosures contained or incorporated by
reference in the Memorandum regarding “non-GAAP financial measures” (as such
term is defined by the rules and regulations of the Commission) comply with
Regulation G of the Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder (collectively, the “Exchange Act”) and Item 10 of
Regulation S-K under the Act; except as disclosed in the Memorandum, there are
no material off-balance sheet transactions, arrangements, obligations (including
contingent obligations) or any other relationships with unconsolidated entities
or other persons, that may have a material current or future effect on the
Company’s or any of its Subsidiaries’ financial condition, changes in financial
condition, results in operations, liquidity, capital expenditures, capital
resources, or significant components of revenues or expenses;
          (y) Subsequent to the respective dates as of which information is
given in the Memorandum, and except as may be otherwise stated or incorporated
by reference in the Memorandum, there has not been (A) any material adverse
change, or any development involving a prospective material adverse change, in
the business, properties, prospects, regulatory environment, management,
financial condition or results of operations of the Company and the
Subsidiaries, taken as a whole, (B) any transaction which is material to the
Company and the Subsidiaries, taken as a whole, (C) any obligation, direct or
contingent (including any off-balance sheet obligations), incurred by the
Company or any of the Subsidiaries, which is material to the Company and the
Subsidiaries, taken as a whole, (D) any change in the capital stock or
outstanding indebtedness of the Company or the Subsidiaries or (E) any dividend
or distribution of any kind declared, paid or made on the capital stock of the
Company;

10



--------------------------------------------------------------------------------



 



          (z) The Company and the Subsidiaries and their properties, assets and
operations are in compliance with, and hold all permits, authorizations and
approvals required under, Environmental Laws (as defined below), except to the
extent that failure to so comply or to hold such permits, authorizations or
approvals would not, individually or in the aggregate, have a Material Adverse
Effect; there are no past or present conditions, circumstances, activities,
practices, actions, omissions or plans that could reasonably be expected to give
rise to any material costs or liabilities to the Company or the Subsidiaries
under, or to interfere with or prevent compliance by the Company or the
Subsidiaries with, Environmental Laws; except as would not, individually or in
the aggregate, have a Material Adverse Effect, neither the Company nor any of
the Subsidiaries (i) is the subject of any investigation, (ii) has received any
notice or claim, (iii) is a party to or, to its knowledge, affected by any
pending or threatened action, suit or proceeding, (iv) is bound by any judgment,
decree or order or (v) has entered into any agreement, in each case relating to
any alleged violation of any Environmental Law or any actual or alleged release
or threatened release or cleanup at any location of any Hazardous Materials (as
defined below) (as used herein, “Environmental Law” means any federal, state,
local or foreign law, statute, ordinance, rule, regulation, order, decree,
judgment, injunction, permit, license, authorization or other binding
requirement, or common law, relating to health, safety or the protection,
cleanup or restoration of the environment or natural resources, including those
relating to the distribution, processing, generation, treatment, storage,
disposal, transportation, other handling or release or threatened release of
Hazardous Materials, and “Hazardous Materials” means any material (including,
without limitation, pollutants, contaminants, hazardous or toxic substances or
wastes) that is regulated by or may give rise to liability under any
Environmental Law);
          (aa) When the Bonds are issued pursuant to this Agreement, the Bonds
will not be of the same class (within the meaning of Rule 144A) as securities
that are listed on a national securities exchange registered pursuant to
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system;
          (bb) Neither the Company nor any Affiliate (as defined in Rule 501(b)
of Regulation D under the Securities Act) (i) sold, offered for sale, solicited
offers to buy or otherwise negotiated in respect of, any security (as defined in
the Securities Act) which is or would be integrated with the sale of the Bonds
in a manner that would require the registration under the Securities Act of the
Bonds or (ii) offered, solicited offers to buy or sold the Bonds by any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act;
          (cc) It is not necessary in connection with the offer, sale and
delivery of the Bonds to the Initial Purchasers pursuant to this Agreement to
register the Bonds or the Shares deliverable upon conversion of the Bonds under
the Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended;

11



--------------------------------------------------------------------------------



 



          (dd) Neither the Company nor any of the Subsidiaries is, nor after
giving effect to the offering and sale of the Bonds and the application of the
proceeds thereof as described in the Final Memorandum will any of them be,
required to register as an “investment company” as defined in the Investment
Company Act of 1940, as amended;
          (ee) Except as described in the Final Memorandum, the Company and each
of the Subsidiaries has good and marketable title to all property (real and
personal) described in, or in a document incorporated by reference in, the
Memorandum as being owned by each of them, free and clear of all liens, claims,
security interests or other encumbrances other than minor encumbrances for
easements and the like that do not interfere with the Company’s use of the
property or the value of the property to the Company; all the property described
in, or in a document incorporated by reference in, the Memorandum as being held
under lease by the Company or a Subsidiary is held thereby under valid,
subsisting and enforceable leases;
          (ff) Except for the Registration Rights Agreement, there are no
contracts or agreements between the Company and any person granting such person
the right to require the Company to register any securities with the SEC;
          (gg) The Company and each of the Subsidiaries maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary (x) to
permit preparation of financial statements in conformity with generally accepted
accounting principles and (y) to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences;
          (hh) The Company does not have any significant deficiencies or
material weaknesses in the design or operation of the Company’s internal control
over financial reporting; there has not been any fraud, whether or not material,
that involves management or other employees of the Company who have a
significant role in the Company’s internal control over financial reporting;
since the date of the most recent evaluation of the Company’s disclosure
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect the Company’s
internal control over financial reporting, including any corrective actions with
regard to significant deficiencies or material weaknesses;
          (ii) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 and 15d-15 under the Exchange
Act); such disclosure controls and procedures are designed to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s Principal Executive Officer and its
Principal Financial Officer

12



--------------------------------------------------------------------------------



 



by others within those entities, have been evaluated for effectiveness as of the
end of the Company’s most recently completed fiscal quarter, and such disclosure
controls and procedures are effective to perform the functions for which they
were established;
          (jj) The Company has provided you true, correct, and complete copies
of all documentation pertaining to any extension of credit in the form of a
personal loan made, directly or indirectly, by the Company to any director or
executive officer of the Company, or to any family member or affiliate of any
director or executive officer of the Company; and since July 30, 2002, the
Company has not, directly or indirectly, including through any subsidiary:
(i) extended credit, arranged to extend credit, or renewed any extension of
credit, in the form of a personal loan, to or for any director or executive
officer of the Company, or to or for any family member or affiliate of any
director or executive officer of the Company, or (ii) made any material
modification, including any renewal thereof, to any term of any personal loan to
any director or executive officer of the Company, or any family member or
affiliate of any director or executive officer, which loan was outstanding on
July 30, 2002, in each case in violation of the Sarbanes-Oxley Act of 2002;
          (kk) Any statistical and market-related data included or incorporated
by reference in the Memorandum are based on or derived from sources that the
Company believes to be reliable and accurate, and the Company has obtained the
written consent to the use of such data from such sources to the extent
required;
          (ll) Neither the Company nor any of the Subsidiaries nor, to the
Company’s knowledge after due inquiry, any employee or agent of the Company or
the Subsidiaries has made any payment of funds of the Company or the
Subsidiaries or received or retained any funds in violation of any law, rule or
regulation;
          (mm) Neither the Company nor any of the Subsidiaries nor any of their
respective directors or officers has taken or will take, directly or indirectly,
any action designed, or which has constituted or might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Bonds or the Shares issued upon conversion thereof;
          (nn) The Company is subject to the reporting requirements of either
Section 13 or Section 15(d) of the Exchange Act and files reports with the
Commission via EDGAR;
          (oo) Except as disclosed in the Final Memorandum, there are no
contracts, agreements or understandings between the Company and any person that
would give rise to a valid claim against the Company or any Initial Purchaser
for a brokerage commission, finder’s fee or other like payment in connection
with the offer or sale of the Bonds or the Shares by the Company; and

13



--------------------------------------------------------------------------------



 



          (pp) The agreements filed as exhibits to the Company’s most recent
annual report on Form 10-K and those filed as exhibits to any subsequent Form
8-K or 10-Q filed by the Company constitute all agreements that are (i) material
to the Company and the Subsidiaries, taken as a whole, and (ii) required to be
filed pursuant to clause (10) of paragraph (b) of Item 601 of Regulation S-K
under the Securities Act.
          In addition, any certificate signed by any officer of the Company or
any of the Subsidiaries and delivered to the Initial Purchasers or counsel for
the Initial Purchasers in connection with the offering of the Bonds shall be
deemed to be a representation and warranty by the Company or Subsidiary, as the
case may be, as to matters covered thereby, to each Initial Purchaser.
          4. Representations and Warranties of the Initial Purchasers. The
Initial Purchasers propose to offer the Bonds for sale upon the terms and
conditions set forth in this Agreement and the Final Memorandum, and each
Initial Purchaser hereby represents and warrants to and agrees with the Company
that:
          (a) It will offer and sell the Bonds only to persons whom it
reasonably believes are “qualified institutional buyers” (“QIBs”) within the
meaning of Rule 144A in transactions meeting the requirements of Rule 144A in
purchasing such Bonds, are deemed to have represented and agreed as provided in
the Final Memorandum under the caption “Notice to Investors”;
          (b) It is a QIB within the meaning of Rule 144A; and
          (c) It has not and will not directly or indirectly, solicit offers in
the United States for, or offer or sell, the Bonds by any form of general
solicitation, general advertising (as such terms are used in Regulation D) or in
any manner involving a public offering within the meaning of Section 4(2) of the
Securities Act.
          5. Certain Covenants of the Company: The Company hereby agrees that:
          (a) The Company will prepare the Final Memorandum in a form approved
by the Initial Purchasers and will make no amendment or supplement to the Final
Memorandum to which the Initial Purchasers reasonably object;
          (b) Promptly from time to time, the Company will take such action as
the Initial Purchasers may reasonably request to qualify the Bonds and the
Shares for offering and sale under the securities laws of such jurisdictions as
the Initial Purchasers may request and will comply with such laws so as to
permit the continuance of sales and dealing therein in such jurisdictions for as
long as may be necessary to complete the distribution of the Bonds; provided,
that in connection therewith the Company shall not be required to qualify as a
foreign corporation, to file a general consent to service of process or subject
itself to any tax in any such jurisdiction where it is not now so qualified or
subject; and to promptly advise you of the receipt by the Company of any
notification with respect to the suspension of the qualification of the Bonds or
the Shares

14



--------------------------------------------------------------------------------



 



for sale in any jurisdiction or the initiation or threatening of any such
proceeding for such purpose;
          (c) The Company will furnish the Initial Purchasers with as many
copies of the Final Memorandum, any documents incorporated by reference therein
and any amendment or supplement thereto as the Initial Purchasers may from time
to time reasonably request, and if, at any time prior to the completion of the
resale of the Bonds by the Initial Purchasers, any event shall have occurred as
a result of which the Final Memorandum as then amended or supplemented would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made when such Final Memorandum is
delivered, not misleading, or, if for any other reason it shall be necessary or
desirable during such same period to amend or supplement the Final Memorandum,
the Company will notify the Initial Purchasers and upon the request of the
Initial Purchasers will prepare and furnish without charge to the Initial
Purchasers and to any dealer in securities as many copies as the Initial
Purchasers may from time to time reasonably request of an amended Final
Memorandum or a supplement to the Final Memorandum which will correct such
statement or omission or effect such compliance;
          (d) During the period beginning from the date hereof and continuing
until the date 90 days after the date of the Final Memorandum, the Company will
not, without the prior written consent of Banc of America Securities LLC, issue,
offer, sell, contract to sell, hypothecate, pledge, grant or sell any option,
right or warrant to purchase, or otherwise dispose of, or contract to dispose
of, any Common Stock, any securities substantially similar to the Bonds or the
Common Stock, any securities that are convertible into or exchangeable for
shares of Common Stock and debt securities or any securities that are
convertible into or exchangeable for the Bonds or such other debt securities
(other than (i) the issuance of the Bonds; (ii) the issuance of Shares upon
conversion of the Bonds; (iii) the issuance of shares of Common Stock upon
conversion or exercise of convertible or exercisable or exchangeable securities
outstanding as of the date of this Agreement, (iv) the issuance of shares of
Common Stock or options pursuant to employee stock option or employee stock
purchase plans existing on, or upon exercise of warrants outstanding as of, the
date of this Agreement, or (v) up to 500,000 shares of Common Stock in
connection with the acquisition of other companies or businesses), or enter into
any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Common Stock or Bonds irrespective of
whether any transaction mentioned above is to be settled by delivery of the
Common Stock, the Bonds or other securities, in cash or otherwise; in addition,
if (1) during the period that begins on the date that is 15 calendar days plus 3
business days before the last day of the 90-day restricted period and ends on
the last day of the 90-day restricted period, the Company issues an earnings
release or material news or a material event relating to the Company occurs, or
(2) prior to the expiration of the 90-day restricted period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the 90-day period, the restrictions imposed by this
section shall continue to apply until the expiration of the date that is 15
calendar days

15



--------------------------------------------------------------------------------



 



plus 3 business days after the date on which the issuance of the earnings
release or the material news or material event occurs;
          (e) At any time when the Company is not subject to Section 13 or 15(d)
of the Exchange Act and so long as any of the Bonds (or Shares issued upon
conversion thereof) are “restricted securities” within the meaning of
Rule 144(a)(3) under the Securities Act, for the benefit of holders from time to
time of the Bonds, the Company will furnish at its expense, upon request, to
holders and beneficial owners of Bonds and prospective purchasers of Bonds
information satisfying the requirements of subsection (d)(4)(i) of Rule 144A;
          (f) The Company will use its reasonable best efforts to cause the
Bonds to be eligible for trading in PORTAL;
          (g) For so long as the Bonds remain outstanding, the Company will
furnish to the Initial Purchasers copies of all reports or other communications
(financial or other) furnished to stockholders of the Company, and will deliver
to the Initial Purchasers (i) as soon as they are available, copies of any
reports and financial statements furnished to or filed by the Company with the
Commission or any securities exchange on which the Bonds or any class of
securities of the Company is listed; and (ii) such additional information
concerning the business and financial condition of the Company as the Initial
Purchasers may from time to time reasonably request (such financial information
to be on a consolidated basis to the extent the accounts of the Company and the
Subsidiaries are consolidated in reports furnished to its stockholders generally
or to the Commission);
          (h) The Company will use the net proceeds received by it from the sale
of the Bonds pursuant to this Agreement in the manner specified in the Final
Memorandum under the caption “Use of Proceeds”;
          (i) The Company will reserve and keep available at all times free of
preemptive rights, Shares for the purpose of enabling the Company to satisfy any
obligations to issue Shares upon conversion of the Bonds;
          (j) Between the date hereof and the time of purchase, the Company will
not do or authorize any act or thing that would result in an adjustment of the
conversion price;
          (k) The Company will use its reasonable best efforts to list, as
promptly as practicable but in no event later than the time that the
registration statement is declared effective in accordance with the Registration
Rights Agreement, and subject to notice of issuance, the Shares on the New York
Stock Exchange;
          (l) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company will pay or cause to be
paid all expenses incident to the performance of its obligations under this
Agreement,

16



--------------------------------------------------------------------------------



 



including, without limitation, (i) the fees, disbursements and expenses of the
Company’s counsel and the Company’s accountants in connection with the issuance
and sale of the Bonds and all other fees and expenses in connection with the
preparation of each Memorandum and all amendments and supplements thereto,
including all printing costs associated therewith, and the furnishing of copies
thereof to the Initial Purchasers and to dealers (including costs of mailing and
shipment), (ii) all costs related to the preparation, issuance, execution,
authentication and delivery of the Bonds and the Shares, (iii) all costs related
to the transfer and delivery of the Bonds to the Initial Purchasers, including
any transfer or other taxes payable thereon, (iv) all expenses in connection
with the qualification of the Bonds and the Shares for offering and sale under
state laws and the cost of printing and furnishing of copies of any blue sky or
legal investment memorandum to the Initial Purchasers and to dealers (including
filing fees and the fees and disbursements of counsel for the Initial Purchasers
in connection with such qualification and in connection with such blue sky or
legal investment memorandum), (v) any fees payable to investment rating agencies
with respect to the rating of the Bonds, (vi) the costs and charges of the
Trustee and any transfer agent, registrar or depositary, (vii) the fees and
expenses, if any, incurred in connection with the admission of the Bonds for
trading in PORTAL or any appropriate market system, (viii) the costs and
expenses of the Company relating to presentations on any “road show” undertaken
in connection with the marketing of the offering of the Bonds, including,
without limitation, expenses associated with the production of road show slides
and graphics, fees and expenses of any consultants engaged in connection with
the road show presentations, travel and lodging expenses of the representatives
and officers of the Company and any such consultants, and the cost of any
aircraft chartered in connection with the road show, and (ix) all other cost and
expenses incident to the performance of the Company’s obligations hereunder for
which provision is not otherwise made in this Section 5(k);
          (m) Neither the Company nor any Affiliate will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) which could be integrated with the sale of the
Bonds in a manner which would require the registration under the Securities Act
of the offer and sale of the Bonds pursuant to this Agreement;
          (n) The Company will not to solicit any offer to buy or offer or sell
the Bonds or the Shares by means of any form of general solicitation or general
advertising (as those terms are used in Regulation D) or in any manner involving
a public offering within the meaning of Section 4(2) of the Securities Act;
          (o) During the period after the time of purchase or the additional
time of purchase, if later, the Company will not, and will not permit
Affiliates, to resell any of the Bonds or the Shares which constitute
“restricted securities” under Rule 144 under the Securities Act that have been
reacquired by any of them except pursuant to an effective registration statement
under the Securities Act;

17



--------------------------------------------------------------------------------



 



          (p) Neither the Company nor any of its directors or officers will take
any action prohibited by Regulation M under the Exchange Act in connection with
the distribution of the Bonds contemplated hereby; and
          (q) The Company and each Subsidiary will comply in all material
respects with all applicable securities and other laws, rules and regulations,
including without limitation, the Sarbanes-Oxley Act, and use its best efforts
to cause the officers and directors of the Company and each Subsidiary, as the
case may be, in their capacities as such, to comply with such laws, rules and
regulations, including without limitation, the provisions of the Sarbanes-Oxley
Act.
          6. Reimbursement of Initial Purchasers Expenses: If the Firm Bonds are
not delivered for any reason other than the default by one or more of the
Initial Purchasers in their obligations hereunder, the Company will reimburse
the Initial Purchasers for all of their out-of-pocket expenses (including the
reasonable fees and disbursements of their counsel) reasonably incurred by the
Initial Purchasers in connection with this Agreement or the offering
contemplated hereunder.
          7. Conditions of Initial Purchasers Obligations: The several
obligations of the Initial Purchasers hereunder are subject to the accuracy of
the representations and warranties on the part of the Company on the date hereof
and at the time of purchase. The several obligations of the Initial Purchasers
at the additional time of purchase are subject to the accuracy of the
representations and warranties on the part of the Company on the date hereof, at
the time of purchase (unless previously waived) and at the additional time of
purchase, as the case may be. Additionally, the several obligations of the
Initial Purchasers hereunder are subject to performance by the Company of its
obligations hereunder and to the following conditions:
          (a) The Company shall furnish to Banc of America Securities LLC at the
time of purchase and at the additional time of purchase, as the case may be, an
opinion of Jones Day, counsel for the Company, addressed to the Initial
Purchasers and dated the date of the time of purchase or the date of the
additional time of purchase, as the case may be, substantially in the form set
forth in Exhibit A hereto;
          (b) Banc of America Securities LLC shall have received on the date of
this Agreement, at the time of purchase and the additional time of purchase, as
the case may be, from Ernst & Young LLP customary comfort letters dated as of
the date of this Agreement, the date of the time of purchase and the date of the
additional time of purchase, as the case may be, and addressed to the Initial
Purchasers, in form and substance satisfactory to counsel for the Initial
Purchasers;
          (c) Banc of America Securities LLC shall have received at the time of
purchase and at the additional time of purchase, as the case may be, the opinion
of, counsel for the Initial Purchasers, dated the date of the time of purchase
and the date of the additional time of purchase, as the case may be, in form and
substance reasonably satisfactory to Banc of America Securities LLC;

18



--------------------------------------------------------------------------------



 



          (d) No amendment or supplement to the Final Memorandum, or any
document which upon filing with the Commission would be incorporated by
reference in the Final Memorandum, shall at any time have been made or filed to
which Banc of America Securities LLC has reasonably objected in writing;
          (e) At the time of purchase or the additional time of purchase, as the
case may be, the Final Memorandum shall not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;
          (f) Between the time of execution of this Agreement and the time of
purchase or the additional time of purchase, as the case may be, (i) no material
adverse change or any development involving a prospective material adverse
change in the business, prospects, properties, management, financial condition
or results of operations of the Company and the Subsidiaries, taken as a whole
shall occur or become known and (ii) no transaction which is material and
unfavorable to the Company (other than as disclosed in the Final Memorandum)
shall have been entered into by the Company or any of the Subsidiaries;
          (g) The Company will, at the time of purchase and, if applicable at
the additional time of purchase, deliver to you a certificate of its Chief
Executive Officer and its Chief Financial Officer in the form attached as
Exhibit C hereto;
          (h) You shall have received copies, duly executed by the Company and
the other parties thereto, of the Registration Rights Agreement and the
Indenture;
          (i) Each executive officer and director of the Company shall have
entered into Lock-Up Agreements in the form attached as Exhibit B hereto on or
prior to the date hereof, and each such Lock-Up Agreement shall have been
delivered to you and shall be in full force and effect at the time of purchase
and the additional time of purchase, as the case may be;
          (j) The Company shall have furnished to you such other documents and
certificates, including documents and certificates as to the accuracy and
completeness of any statement in the Final Memorandum as of the time of purchase
and, if applicable, the additional time of purchase, as you may reasonably
request;
          (k) The Bonds shall have been designated for trading on PORTAL,
subject only to notice of issuance at or prior to the time of purchase; and
          (l) Between the time of execution of this Agreement and the time of
purchase or additional time of purchase, as the case may be, there shall not
have occurred any downgrading, nor shall any notice have been given of (i) any
intended or potential downgrading or (ii) any review or possible change that
does not indicate an improvement, in the rating accorded any securities of or
guaranteed by the Company or any Subsidiary

19



--------------------------------------------------------------------------------



 




of the Company by any “nationally recognized statistical rating organization”,
as that term is defined in Rule 436(g)(2) promulgated under the Securities Act.
          8. Termination: The several obligations of the Initial Purchasers
hereunder shall be subject to termination in the absolute discretion of Banc of
America Securities LLC or any group of Initial Purchasers (which may include
Banc of America Securities LLC) that has agreed to purchase in the aggregate a
majority of the Bonds, if, (x) since the time of execution of this Agreement or
the earlier respective dates as of which information is given in the Final
Memorandum, there has been any material adverse change or any development
involving a prospective material adverse change in the business, prospects,
properties, management, financial condition or results of operations of the
Company and the Subsidiaries taken as a whole, which would, in the judgment of
Banc of America Securities LLC or in the judgment of such group of Initial
Purchasers, make it impracticable or inadvisable to proceed with the offering or
the delivery of the Bonds on the terms and in the manner contemplated in the
Final Memorandum; (y) at any time prior to the time of purchase or, with respect
to the purchase of any Additional Bonds, the additional time of purchase, as the
case may be, there shall have occurred: (i) a suspension or material limitation
in trading in securities generally on the New York Stock Exchange, the American
Stock Exchange or the Nasdaq National Market; (ii) a suspension or material
limitation in trading in the Company’s securities on the New York Stock
Exchange; (iii) a general moratorium on commercial banking activities declared
by either federal or New York State authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States; (iv) an outbreak or escalation of hostilities or acts of terrorism
involving the United States or a declaration by the United States of a national
emergency or war; or (v) any other calamity or crisis or any change in
financial, political or economic conditions in the United States or elsewhere,
if the effect of any such event specified in clause (iv) or (v) in the judgment
of Banc of America Securities LLC or in the judgment of such group of Initial
Purchasers makes it impracticable or inadvisable to proceed with the offering or
the delivery of the Bonds on the terms and in the manner contemplated in the
Final Memorandum; or (z) at any time prior to the time of purchase or, with
respect to the purchase of any Additional Bonds, the additional time of
purchase, as the case may be, there shall have occurred any downgrading, or any
notice or announcement shall have been given or made of (i) any intended or
potential downgrading or (ii) any watch, review or possible change that does not
indicate an affirmation or improvement in the rating accorded any securities of
or guaranteed by the Company or any Subsidiary by any “nationally recognized
statistical rating organization,” as that term is defined in Rule 436(g)(2)
under the Securities Act.
          If you elect to terminate this Agreement as provided in this
Section 8, the Company shall be notified as provided for herein.
          If the sale to the Initial Purchasers of the Bonds, as contemplated by
this Agreement, is not carried out by the Initial Purchasers for any reason
permitted under this Agreement or if such sale is not carried out because the
Company shall be unable to comply and does not comply with any of the terms of
this Agreement, the Company shall not be under any obligation or liability under
this Agreement (except to the extent provided in Sections 5(k), 6 and 9 hereof),
and the Initial Purchasers shall be under no obligation or liability to the
Company

20



--------------------------------------------------------------------------------



 



under this Agreement (except to the extent provided in Section 9 hereof) or to
one another hereunder.
          9. Indemnity by the Company and the Initial Purchasers:
          (a) The Company agrees to indemnify, defend and hold harmless each
Initial Purchaser, its partners, directors and officers, and any person who
controls any Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each, an “Initial Purchaser
Indemnified Party”), and the successors and assigns of all the foregoing
persons, from and against any loss, damage, expense, liability or claim
(including the reasonable cost of investigation) which, jointly or severally,
any such Initial Purchaser Indemnified Party or any such person may incur under
the Securities Act, the Exchange Act, the common law or otherwise, insofar as
such loss, damage, expense, liability or claim arises out of or is based upon
any untrue statement or alleged untrue statement of a material fact contained in
any Memorandum, as amended or supplemented, if applicable, or arises out of or
is based upon any omission or alleged omission to state a material fact
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading, except insofar as any such loss,
damage, expense, liability or claim arises out of or is based upon any untrue
statement or omission or alleged untrue statement or omission of a material fact
contained in or omitted from and in conformity with information furnished in
writing by or on behalf of any Initial Purchaser to the Company expressly for
use therein.
          (b) Each Initial Purchaser severally agrees to indemnify, defend and
hold harmless the Company, its directors and officers and any person who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (each, a “Company Indemnified Party”) from and
against any loss, damage, expense, liability or claim (including the reasonable
cost of investigation) which such Company Indemnified Party may incur under the
Securities Act, the Exchange Act or otherwise, insofar as such loss, damage,
expense, liability or claim arises out of or is based upon any untrue statement
or alleged untrue statement of a material fact contained in information
concerning such Initial Purchaser furnished in writing by or on behalf of such
Initial Purchaser to the Company expressly for use in any Memorandum or arises
out of or is based upon any omission or alleged omission to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in connection with
such information.
          (c) If any action, suit or proceeding (each, a “Proceeding”) is
brought against any person in respect of which indemnity may be sought pursuant
to either subsection (a) or (b) of this Section 9, such person (the “Indemnified
Party”) shall promptly notify the person against whom such indemnity may be
sought (the “Indemnifying Party”) in writing of the institution of such
Proceeding and such Indemnifying Party shall assume the defense of such
Proceeding, including the employment of counsel reasonably satisfactory to such
Indemnified Party and payment of

21



--------------------------------------------------------------------------------



 



all fees and expenses; provided, however, that the omission to so notify such
Indemnifying Party shall not relieve such Indemnifying Party from any liability
which it may have to such Indemnified Party or otherwise. Such Indemnified Party
shall have the right to employ its own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless the employment of such counsel shall have been authorized in writing by
such Indemnifying Party in connection with the defense of such Proceeding or
such Indemnifying Party shall not have employed counsel to have charge of the
defense of such Proceeding within 30 days of the receipt of notice thereof or
such Indemnified Party shall have reasonably concluded that there may be
defenses available to it that are different from, additional to, or in conflict
with those available to such Indemnifying Party (in which case such Indemnifying
Party shall not have the right to direct the defense of such Proceeding on
behalf of such Indemnified Party, but such Indemnifying Party may employ counsel
and conduct the defense thereof and the fees and expenses of such counsel shall
be at the expense of such Indemnifying Party), in any of which events such fees
and expenses shall be borne by such Indemnifying Party and paid as incurred (it
being understood, however, that such Indemnifying Party shall not be liable for
the expenses of more than one separate counsel in any one Proceeding or series
of related Proceedings together with reasonably necessary local counsel
representing the Indemnified Parties who are parties to such Proceeding). An
Indemnifying Party shall not be liable for any settlement of any Proceeding
effected without its written consent, but if settled with the written consent of
such Indemnifying Party, such Indemnifying Party agrees to indemnify and hold
harmless an Indemnified Party from and against any loss or liability by reason
of such settlement. Notwithstanding the foregoing sentence, if at any time an
Indemnified Party shall have requested an Indemnifying Party to reimburse such
Indemnified Party for fees and expenses of counsel as contemplated by the second
sentence of this paragraph, then such Indemnifying Party agrees that it shall be
liable for any settlement of any Proceeding effected without its written consent
if (i) such settlement is entered into more than 60 business days after receipt
by such Indemnifying Party of the aforesaid request, (ii) such Indemnifying
Party shall not have fully reimbursed such Indemnified Party in accordance with
such request prior to the date of such settlement and (iii) such Indemnified
Party shall have given such Indemnifying Party at least 30 days’ prior notice of
its intention to settle. An Indemnifying Party shall not, without the prior
written consent of any Indemnified Party, effect any settlement of any pending
or threatened Proceeding in respect of which such Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such Proceeding and does not include an admission of fault, culpability or a
failure to act, by or on behalf of such Indemnified Party.
          (d) If the indemnification provided for in this Section 9 is
unavailable to an Indemnified Party under subsections (a) and (b) of this
Section 9 or insufficient to hold an indemnified party harmless in respect of
any losses, damages, expenses, liabilities or claims referred to therein, then
each applicable Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by

22



--------------------------------------------------------------------------------



 



such Indemnified Party as a result of such losses, damages, expenses,
liabilities or claims (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Initial
Purchasers on the other hand from the offering of the Bonds or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and of the Initial Purchasers on the other in connection with the
statements or omissions which resulted in such losses, damages, expenses,
liabilities or claims, as well as any other relevant equitable considerations.
The relative benefits received by the Company on the one hand and the Initial
Purchasers on the other shall be deemed to be in the same proportion as the
total proceeds from the offering (net of the Initial Purchasers’ discounts and
commissions but before deducting expenses) received by the Company bear to the
discounts and commissions received by the Initial Purchasers. The relative fault
of the Company on the one hand and of the Initial Purchasers on the other shall
be determined by reference to, among other things, whether the untrue statement
or alleged untrue statement of a material fact or omission or alleged omission
relates to information supplied by the Company or by the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The amount paid or payable by
a party as a result of the losses, damages, expenses, liabilities and claims
referred to in this subsection shall be deemed to include any reasonable legal
or other fees or expenses reasonably incurred by such party in connection with
investigating, preparing to defend or defending any Proceeding.
          (e) The Company and the Initial Purchasers agree that it would not be
just and equitable if contribution pursuant to this Section 9 were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in subsection (d) above.
Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Bonds resold by it in the initial placement of such Bonds
were offered to investors exceeds the amount of any damages which such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 9 are several in proportion to the
respective principal amount of Bonds they have purchased hereunder, and not
joint. The remedies provided for in this Section 9 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to any
indemnified party at law or in equity.
          (f) The indemnity and contribution agreements contained in this
Section 9 and the covenants, warranties and representations of the Company and
the Initial Purchasers contained in this Agreement shall remain in full force
and effect (regardless of any investigation made by on behalf of any Initial
Purchaser, its partners, directors or officers or any person (including each
partner, officer or director of such

23



--------------------------------------------------------------------------------



 



person) who controls such Initial Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, or by or on behalf of the
Company, its directors and officers or any person who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), and shall survive any termination of this Agreement or the
issuance and delivery of the Bonds. The Company and the Initial Purchasers agree
promptly to notify each other of the commencement of any litigation or
proceeding against it and, in the case of the Company, against any of the
Company’s officers and directors, in connection with the issuance and sale of
the Bonds, or in connection with any Memorandum.
          10. Effectiveness; Increase in Initial Purchasers’ Commitments: This
Agreement shall become effective upon the execution and delivery hereof by the
parties hereto.
          Subject to Sections 7 and 8, if, at the time of purchase, or the
additional time of purchase, as the case may be, any Initial Purchaser shall
default in its obligation to take up and pay for the Bonds to be purchased by it
at such time hereunder (otherwise than for a reason sufficient to justify the
termination of this Agreement under the provisions of Section 8 hereof) and if
the aggregate principal amount of Bonds which all Initial Purchasers so
defaulting shall have agreed but failed to take up and pay for at such time does
not exceed 10% of the total aggregate principal amount of Bonds to be purchased
at such time, the non-defaulting Initial Purchasers shall take up and pay for
(in addition to the aggregate number of Bonds they are obligated to purchase at
such time pursuant to Section 1 hereof) the aggregate principal amount of Bonds
agreed to be purchased by all such defaulting Initial Purchasers at such time,
as hereinafter provided. Such Bonds shall be taken up and paid for by such
non-defaulting Initial Purchaser or Initial Purchasers in such amount or amounts
as you may designate with the consent of each Initial Purchaser so designated
or, in the event no such designation is made, such Bonds shall be taken up and
paid for by all non-defaulting Initial Purchasers pro rata in proportion to the
aggregate principal amount of Firm Bonds set opposite the names of such
non-defaulting Initial Purchasers in Schedule A.
          Without relieving any defaulting Initial Purchaser from its
obligations hereunder, the Company agrees with the non-defaulting Initial
Purchasers that it will not sell any Firm Bonds hereunder unless all of the Firm
Bonds are purchased by the Initial Purchasers (or by substituted Initial
Purchasers selected by you with the approval of the Company or selected by the
Company with your approval).
          If a new Initial Purchaser or Initial Purchasers are substituted by
the Initial Purchasers or by the Company for a defaulting Initial Purchaser or
Initial Purchasers in accordance with the foregoing provision, the Company or
you shall have the right to postpone the time of purchase for a period not
exceeding five business days in order that any necessary changes in the Final
Memorandum and other documents may be effected.
          The term “Initial Purchaser” as used in this Agreement shall refer to
and include any Initial Purchaser substituted under this Section 10 with like
effect as if such substituted Initial Purchaser had originally been named in
Schedule A.

24



--------------------------------------------------------------------------------



 




          If, at the time of purchase, the aggregate principal amount of Firm
Bonds which the defaulting Initial Purchaser or Initial Purchasers agreed to
purchase exceeds 10% of the total principal amount of Firm Bonds which all
Initial Purchasers agreed to purchase hereunder, and if neither the
non-defaulting Initial Purchasers nor the Company shall make arrangements within
the five business day period stated above for the purchase of all the Firm Bonds
which the defaulting Initial Purchaser or Initial Purchasers agreed to purchase
hereunder, this Agreement shall be terminated without further act or deed and
without any liability on the part of the Company to any non-defaulting Initial
Purchaser and without any liability on the part of any non-defaulting Initial
Purchaser to the Company. If, at the additional time of purchase, the aggregate
principal amount of Additional Bonds which the defaulting Initial Purchaser or
Initial Purchasers agreed to purchase exceeds 10% of the total principal amount
of Additional Bonds which all Initial Purchasers agreed to purchase hereunder,
the non-defaulting Initial Purchasers shall have the option to (a) terminate
their obligation hereunder to purchase the Additional Bonds or (b) purchase not
less than the principal amount of Additional Bonds that such non-defaulting
Initial Purchasers would have been obligated to purchase in the absence of such
default. Nothing in this paragraph, and no action taken hereunder, shall relieve
any defaulting Initial Purchaser from liability in respect of any default of
such Initial Purchaser under this Agreement.
          11. Information Furnished by the Initial Purchasers: The statements
set forth in the last paragraph on the cover page of the Final Memorandum and
the statements set forth in the eighteenth paragraph regarding overallotment and
stabilization under the caption “Plan of Distribution” in the Final Memorandum
constitute the only information furnished by or on behalf of the Initial
Purchasers.
          12. Notices: Except as otherwise herein provided, all statements,
requests, notices and agreements shall be in writing or by facsimile and, if to
the Initial Purchasers, shall be sufficient in all respects if delivered or sent
to c/o Banc of America Securities LLC, 9 W. 57th Street, 22nd Floor, New York,
New York 10019, Attention: Syndicate Department, Telecopy No.: (212) 933-2217,
with a copy to (for informational purposes only): Attention: Legal Department,
Telecopy No.: (212) 457-3745, and, if to the Company, shall be sufficient in all
respects if delivered or sent to the Company at the offices of the Company at
2704 West Roscoe Street, Chicago, Illinois 60618, Attention: Deborah Fulton,
Telecopy No. (773) 961-2299.
          13. Governing Law and Construction: THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES. THE SECTION HEADINGS IN THIS AGREEMENT
HAVE BEEN INSERTED AS A MATTER OF CONVENIENCE OF REFERENCE AND ARE NOT A PART OF
THIS AGREEMENT.
          14. Parties at Interest: The Agreement herein set forth has been and
is made solely for the benefit of the Initial Purchasers and the Company and the
controlling persons, directors and officers referred to in Section 9 hereof, and
their respective successors, assigns, executors and administrators. No other
person, partnership, association or corporation (including

25



--------------------------------------------------------------------------------



 




a purchaser, as such purchaser, from the Initial Purchasers) shall acquire or
have any right under or by virtue of this Agreement.
          15. Counterparts: This Agreement may be signed by the parties in
counterparts which together shall constitute one and the same agreement among
the parties. Delivery of an executed counterpart by facsimile shall be effective
as delivery of a manually executed counterpart thereof.
          16. Submission to Jurisdiction: Except as set forth below, no
Proceeding may be commenced, prosecuted or continued in any court other than the
courts of the State of New York located in the City and County of New York or in
the United States District Court for the Southern District of New York, which
courts shall have jurisdiction over the adjudication of such matters, and the
Company hereby consents to the jurisdiction of such courts and personal service
with respect thereto. The Company hereby consents to personal jurisdiction,
service and venue in any court in which any Proceeding arising out of or in any
way relating to this Agreement is brought by any third party against the Initial
Purchasers. The Company hereby waives all right to trial by jury in any
Proceeding (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement. The Company agrees that a final judgment
in any such Proceeding brought in any such court shall be conclusive and binding
upon the Company and may be enforced in any other courts in the jurisdiction of
which the Company is or may be subject, by suit upon such judgment.
          17. Relationship Between the Parties. The Company hereby acknowledges
that the Initial Purchasers are acting solely as initial purchasers in
connection with the purchase and sale of the Company’s securities; the Company
further acknowledges that the Initial Purchasers are acting pursuant to a
contractual relationship created solely by this Purchase Agreement entered into
on an arm’s length basis and in no event do the parties intend that the Initial
Purchasers act or be responsible as a fiduciary to the Company, its management,
stockholders, creditors or any other person in connection with any activity that
the Initial Purchasers may undertake or has undertaken in furtherance of the
purchase and sale of the Company’s securities, either before or after the date
hereof. The Initial Purchasers hereby expressly disclaim any fiduciary or
similar obligations to the Company, either in connection with the transactions
contemplated by this Purchase Agreement or any matters leading up to such
transactions, and the Company hereby confirms its understanding and agreement to
that effect. The Company and the Initial Purchasers agree that they are each
responsible for making their own independent judgments with respect to any such
transactions, and that any opinions or views expressed by the Initial Purchasers
to the Company regarding such transactions, including but not limited to any
opinions or views with respect to the price or market for the Company’s
securities, do not constitute advice or recommendations to the Company. The
Company hereby waives and releases, to the fullest extent permitted by law, any
claims that the Company may have against the Initial Purchasers with respect to
any breach or alleged breach of any fiduciary or similar duty to the Company in
connection with the transactions contemplated by this Purchase Agreement or any
matters leading up to such transactions.

26



--------------------------------------------------------------------------------



 




          If the foregoing correctly sets forth the understanding between the
Company and the Initial Purchasers, please so indicate in the space provided
below for the purpose, whereupon this letter and your acceptance shall
constitute a binding agreement between the Company and the Initial Purchasers.

            Very truly yours,

MIDWAY GAMES INC.
      By:   /s/ David F. Zucker         Name:   David F. Zucker        Title:  
President and Chief Executive Officer     

     
Accepted and agreed to as of the date first above written on behalf of itself
and the other Initial Purchasers named in Schedule A hereto:
   

      BANC OF AMERICA SECURITIES LLC    
By:
  /s/ Derek Dillion 

 
 
Name:  Derek Dillion

  Title:  Managing Director  

 

27



--------------------------------------------------------------------------------



 



SCHEDULE A

              Principal Amount   Initial Purchasers   of Firm Bonds  
 
       
BANC OF AMERICA SECURITIES LLC
  $ 48,750,000  
UBS SECURITIES LLC
    16,250,000  
 
     
 
       
Total
  $ 65,000,000  
 
     

Sch-A-1



--------------------------------------------------------------------------------



 



EXHIBIT A
OPINION OF COMPANY COUNSEL

1.   The Company has been duly incorporated and is validly existing as a
corporation under the laws of the State of Delaware with full corporate power
and authority to own lease and operate its properties and conduct its business
as described in the Final Memorandum, to execute and deliver the Purchase
Agreement, the Registration Rights Agreement and the Indenture, and to issue,
sell and deliver the Bonds and the Shares.

2.   Each of the Company’s Subsidiaries has been duly incorporated and is
validly existing as a corporation in good standing under the laws of its
respective jurisdiction of incorporation with full corporate power and authority
to own, lease and operate its respective properties and to conduct its
respective business; all of the issued shares of capital stock of each
Subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable and are owned directly or indirectly by the
Company, free and clear of all liens, encumbrances, equities or claims; and, to
such counsel’s knowledge, no options, warrants, or other rights to purchase,
agreements or other obligations to issue or other rights to convert any
obligation into shares of capital stock or ownership interests in the
Subsidiaries are outstanding.

3.   The Company and each of the Subsidiaries are duly qualified or licensed to
do business as foreign companies and are in good standing in each jurisdiction
where the ownership or leasing of their properties or the conduct of their
respective businesses requires such qualification or license, except where the
failure, individually or in the aggregate, to be so qualified or licensed or be
in good standing would not have a Material Adverse Effect.

4.   The Company has an authorized and outstanding capitalization as set forth
in the Final Memorandum; the outstanding shares of capital stock of the Company
have been duly authorized and validly issued and are fully paid and
non-assessable, have been issued in compliance with all federal and state
securities laws and were not issued in violation of any statutory preemptive
rights or, to such counsel’s knowledge, any contractual preemptive rights,
resale rights, rights of first refusal or similar rights.

5.   Each document, if any, filed pursuant to the Exchange Act and incorporated
by reference in the Final Memorandum (except for the financial statements and
schedules and other financial data as to which such counsel need not express any
opinion) complied when so filed in all material respects with the Exchange Act
and the applicable rules and regulations of the Commission thereunder.

6.   The execution, delivery and performance of the Purchase Agreement, the
Registration Rights Agreement, the Indenture and the Bonds and consummation of
the transactions contemplated hereby and thereby including the issuance of the
Bonds and the issuance of the Shares upon conversion of the Bonds, will not
conflict with, result in any breach or

A-1



--------------------------------------------------------------------------------



 



         violation of or constitute a default under (nor constitute any event
which with notice, lapse of time or both would result in any breach or violation
of or constitute a default under), the charter or by-laws or other
organizational documents of the Company or any of the Subsidiaries or any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness, or any license, lease, contract or other agreement or
instrument to which the Company or any of the Subsidiaries is a party or by
which any of them or their respective properties may be bound or affected, or
any federal, state, local or foreign law, regulation or rule or any decree,
judgment or order applicable to the Company or any of the Subsidiaries.

7.   To such counsel’s knowledge, neither the Company nor any of the
Subsidiaries is in breach or violation of, or in default under (nor has any
event occurred which with notice, lapse of time, or both would result in any
breach or violation of, constitute a default under or give the holder of any
indebtedness (or person acting on such holder’s behalf), the right to require
the repurchase, redemption or repayment of all or part of such indebtedness
under) its respective charter or by-laws or other organizational documents or
any indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness, or any license, lease, contract or other agreement or
instrument to which the Company or any of the Subsidiaries is a party or by
which any of them or their respective properties may be bound or affected, or
under any federal, state, local or foreign law, regulation or rule or any
decree, judgment or order applicable to the Company or any of the Subsidiaries.

8.   Except as described in the Final Memorandum, to such counsel’s knowledge,
there are no actions, suits claims, investigations or proceedings pending,
threatened or contemplated to which the Company or any of the Subsidiaries or
any of their respective directors and officers is or would be a party or of
which any of their respective properties, is or would be subject at law or in
equity, or before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority or agency, which could result in a
judgment, decree or order having, individually or in the aggregate, a Material
Adverse Effect or prevent consummation of the contemplated transactions or that
are required to be disclosed in the Company’s most recent annual report on Form
10-K or any subsequently filed quarterly report on Form 10-Q and that were not
so disclosed.

9.   The Purchase Agreement has been duly authorized, executed and delivered by
the Company and constitutes a legal, valid and binding agreement of the Company,
enforceable in accordance with its terms except (a) as the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting creditors’ rights generally and general principles of
equity and (b) the rights to indemnity and contribution may be limited by
applicable law.

A-2



--------------------------------------------------------------------------------



 



10.   The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and constitutes a legal, valid and binding agreement of
the Company, enforceable in accordance with its terms except (a) as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or similar laws affecting creditors’ rights
generally and general principles of equity and (b) the rights to indemnity and
contribution may be limited by applicable law.

11.   The Indenture has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding agreement of the Company,
enforceable in accordance with its terms except (a) as the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws affecting creditors’ rights generally and
general principles of equity and (b) the rights to indemnity and contribution
may be limited by applicable law.

12.   The Bonds have been duly authorized, executed and delivered by the Company
and when duly authenticated in accordance with the terms of the Indenture and
delivered to and paid for by the Initial Purchasers in accordance with the terms
of the Purchase Agreement will constitute legal, valid and binding obligations
of the Company, enforceable in accordance with their terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or similar laws affecting creditors’ rights
generally and general principles of equity, and will be entitled to the benefits
of the Indenture and the Registration Rights Agreement.

13.   The Shares initially issuable upon conversion of the Bonds have been duly
authorized and reserved for issuance upon conversion of the Bonds, and upon
conversion of the Bonds in accordance with their terms and the terms of the
Indenture will be issued free of statutory and contractual preemptive rights and
are initially sufficient in number to meet the conversion requirements of the
Bonds, and such Shares, when so issued in accordance with the terms of the
Indenture, will be duly and validly issued and fully paid and non-assessable.

14.   No approval, authorization, consent or order of or filing with any
national, state or local governmental or regulatory commission, board, body,
authority or agency, or of or with the rules of the New York Stock Exchange, or
approval of stockholders of the Company, is required in connection with the
issuance and sale by the Company of the Bonds or the issuance of Shares upon
conversion of the Bonds or the consummation of the transactions as contemplated
in the Purchase Agreement other than (i) as may be required under the securities
or blue sky laws of the various jurisdictions in which the Bonds and the Shares
are being offered by the Initial Purchasers and (ii) as may be required by
Federal or state securities laws with respect to the Company’s obligations under
the Registration Rights Agreement and the listing of the Shares on the New York
Stock Exchange in connection therewith.

A-3



--------------------------------------------------------------------------------



 



15.   It is not necessary in connection with (i) the offer, sale and delivery of
the Bonds to the Initial Purchasers pursuant to the Purchase Agreement or
(ii) the initial resales of the Bonds by the Initial Purchasers in the manner
contemplated in the Final Memorandum to register the Bonds under the Securities
Act or to qualify the Indenture in respect thereof under the Trust Indenture Act
of 1939, as amended, it being understood that no opinion is expressed as to any
subsequent resale of any Bond or Share.

16.   Neither the Company nor any of the Subsidiaries is, nor after giving
effect to the offering and sale of the Bonds and the application of the proceeds
thereof as described in the Final Memorandum will any of them be, required to
register as an “investment company” as defined in the Investment Company Act of
1940, as amended.

17.   The terms of the Bonds, the Registration Rights Agreement, the Indenture
and the capital stock of the Company, including the Shares, conform as to legal
matters in all material respects to the descriptions thereof contained in the
Final Memorandum.

18.   The statements in the Final Memorandum under the captions “Risk Factors –
Risks Related to this Offering – Effects of anti-takeover provisions could
inhibit the acquisition of Midway,” “Management – Stock Options,” “Certain
relationships and related transactions,” “Description of Convertible Bonds,”
“Description of Capital Stock,” “Business—Legal Proceedings,”
“Business—Regulation,” “Plan of Distribution” and “Notice to Investors” and in
“Item 3—Legal Proceedings” of the Company’s most recent annual report on Form
10-K, in “Item 1—Legal Proceedings” of Part II of any quarterly report on Form
10-Q and in “Item 5—Other Events” of any current report on Form 8-K incorporated
by reference in the Final Memorandum, in so far as such statements constitute
summaries of legal matters, documents or proceedings referred to therein, fairly
summarize the matters referred to therein.

19.   The statements in the Final Memorandum under the caption “Material United
States Federal Income Tax Considerations” in so far as such statements
constitute a summary of the United States federal tax laws referred to therein,
are accurate and fairly summarize in all material respects the United States
federal tax laws referred to therein.

20.   To such counsel’s knowledge, there are no affiliate transactions,
off-balance sheet transactions, contracts, licenses, agreements, leases or
documents of a character required to be disclosed in or filed as an exhibit to
the Company’s filings with the Commission that have not been so disclosed or
filed.

21.   To such counsel’s knowledge, no person has the right, pursuant to the
terms of any contract, agreement or other instrument, to cause the Company to
register under the Securities Act any securities of the Company or to include
any such securities in a registration statement to be filed pursuant to the
Registration Rights Agreement, whether

A-4



--------------------------------------------------------------------------------



 



  as a result of the filing or effectiveness of the registration statement or
the sale of the Bonds or the issuance of the Shares or otherwise.   22.   Based
upon our participation in conferences with officers and other representatives of
the Company, counsel for the Company, representatives of the independent public
accountants of the Company and representatives of the Initial Purchasers at
which the contents of the Final Memorandum and related matters were discussed,
although such counsel is not passing upon and does not assume any responsibility
for the accuracy, completeness or fairness of the statements contained in the
Final Memorandum (except to the extent stated in paragraphs 4, 17, 18 and 19
above) no facts have come to our attention which lead us to believe that the
Final Memorandum as of its date or as of the date hereof (except for the
financial statements and schedules and other financial data as to which we do
not express any belief) contained or contains an untrue statement of a material
fact or omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.



--------------------------------------------------------------------------------



 




EXHIBIT B
Midway Games Inc.
Common Stock
($0.01 Par Value)
September __, 2005
BANC OF AMERICA SECURITIES LLC
As representative of the Initial Purchasers


c/o Banc of America Securities LLC
9 W. 57th Street, 22nd Floor
New York, New York 10019
Ladies and Gentlemen:
This Lock-Up Letter Agreement is being delivered to you, as Representative of
the Initial Purchasers, in connection with the consummation of the transactions
contemplated by the proposed Purchase Agreement (the “Purchase Agreement”) to be
entered into by Midway Games Inc. (or its successor, the “Company”) and the
Initial Purchasers named therein, relating to an offering without registration
under the Securities Act of 1933, as amended (the “Act”), in reliance on
Rule 144A under the Act (the “Offering”) of Convertible Senior Notes due 2025 of
the Company (the “Notes”).
In order to induce the Initial Purchasers to enter into the Purchase Agreement,
the undersigned agrees that for a period from the date hereof until the end of a
period of 90 days after the date of the Final Memorandum (as defined in the
Purchase Agreement) relating to the Offering the undersigned will not, without
the prior written consent of Banc of America Securities LLC, (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or file (or participate in the filing of) a registration statement with the
Securities and Exchange Commission (the “Commission”) in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any Common Stock of the Company or any
securities convertible into or exercisable or exchangeable for Common Stock, or
warrants or other rights to purchase Common Stock, (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock, or warrants or other
rights to purchase Common Stock, whether any such transaction is to be settled
by delivery of Common Stock or such other securities, in cash or otherwise, or
(iii) publicly announce an intention to effect any transaction specified in
clause (i) or (ii). The foregoing sentence shall not apply to (a) bona fide
gifts, provided the recipient thereof agrees in writing with Banc of America
Securities LLC to be bound by the terms of this Lock-Up Letter Agreement,
(b) dispositions to any trust for the direct or indirect benefit of the
undersigned and/or the immediate family of the undersigned, provided that such
trust agrees in writing with Banc of America Securities LLC to be bound by the
terms of this Lock-Up Letter Agreement, or (c) transfers by will or intestate
succession provided that the transferee agrees in writing with Banc of America
Securities LLC to

B-1



--------------------------------------------------------------------------------



 




be bound by the terms of this Lock-Up Letter Agreement. If

  (1)   during the period that begins on the date that is 15 calendar days plus
3 business days before the last day of the 90-day restricted period and ends on
the last day of the 90-day restricted period, the Company issues an earnings
release or material news or a material event relating to the Company occurs; or
    (2)   prior to the expiration of the 90-day restricted period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the 90-day period,

the restrictions imposed by this letter shall continue to apply until the
expiration of the date that is 15 calendar days plus 3 business days after the
date on which the issuance of the earnings release or the material news or
material event occurs.
In addition, the undersigned hereby waives any rights the undersigned may have
to require registration of Common Stock or any other securities in connection
with the filing of a resale registration statement pursuant to the proposed
Registration Rights Agreement among the Company and the Initial Purchasers
relating to the securities sold in the Offering and any rights the undersigned
may have to notice of the proposed filing of such registration statement. The
undersigned further agrees that, for a period of 90 days after the date of the
final offering memorandum relating to the Offering, the undersigned will not,
without the prior written consent of Banc of America Securities LLC, make any
demand for, or exercise any right with respect to, the registration of Common
Stock of the Company or any securities convertible into or exercisable or
exchangeable for Common Stock, or warrants or other rights to purchase Common
Stock.
The undersigned also consents and agrees to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s securities of the Company except in compliance
with this Lock-Up Letter Agreement.
If (i) the Company notifies you in writing that it does not intend to proceed
with the Offering or (ii) for any reason the Purchase Agreement shall be
terminated prior to the time of purchase (as defined in the Purchase Agreement),
this Lock-Up Letter Agreement shall be terminated and the undersigned shall be
released from its obligations hereunder. In addition, if the closing of the
Offering has not occurred prior to January 1, 2006, this Lock-Up Letter
Agreement shall automatically terminate on January 1, 2006 and the undersigned
shall be released from its obligations hereunder.

            Yours very truly,
            Name:              

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
OFFICERS’ CERTIFICATE

1.   I have reviewed the Memorandum.   2.   The representations and warranties
of the Company as set forth in the Purchase Agreement are true and correct as of
the time of purchase [and, if applicable, the additional time of purchase].   3.
  The Company has performed all of its obligations under the Purchase Agreement
as are to be performed at or before the time of purchase [and at or before the
additional time of purchase, as the case may be].   4.   The conditions set
forth in paragraphs (e) and (f) of Section 7 of the Purchase Agreement have been
met.   5.   The financial statements and other financial information included in
the Final Memorandum fairly present in all material respects the financial
condition, results of operations, and cash flows of the Company as of, and for,
the periods presented in the Final Memorandum.

C-1